EXHIBIT 10.22

FORM OF EXECUTIVE COMPENSATION AMENDMENT AGREEMENT

This Executive Compensation Amendment Agreement (this “Agreement”) is made and
entered into as of November     , 2008, by and between WesBanco Bank, Inc.
(“Bank”), WesBanco, Inc. (“WesBanco”) and                      (the
“Executive”). The Bank, WesBanco and Executive are sometimes referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”

W  I  T  N  E  S  S  E  T  H:

WHEREAS, during the course of the Executive’s employment and after the Executive
ceases to be employed by WesBanco or the Bank, the Executive is entitled to
certain compensation and other benefits pursuant to the WesBanco Key Executive
Incentive Bonus and Option Plan (the “Incentive Plan”), an Employment Agreement
dated                     , an Amended and Restated Change in Control Agreement
dated                     , an Amended and Restated Salary Continuation
Agreement dated                     , and other benefit plans, arrangements and
agreements with WesBanco or the Bank (collectively, the “Compensation
Arrangements”);

WHEREAS, WesBanco has applied to participate in the Capital Purchase Program
(“CPP”) of the Troubled Asset Relief Program authorized by the Emergency
Economic Stabilization Act of 2008 (“EESA”);

WHEREAS, as a condition to WesBanco’s participation in the CPP, WesBanco is
required to modify or terminate certain benefit plans, arrangements and
agreements to the extent necessary to be in compliance with the executive
compensation rules of Sections 111 and 302 of the EESA (the “EESA Executive
Compensation Requirements”), the regulations of the U.S. Department of the
Treasury thereunder (the “Treasury Regulations”) and the rules and
interpretations of the Internal Revenue Service under Section 280G(e) of the
Internal Revenue Code of 1986, as amended (the “IRS Rules” and, together with
the EESA Executive Compensation Requirements and the Treasury Regulations, the
“CPP Executive Compensation Requirements”);

WHEREAS, the Parties intend hereby to amend all of the Executive’s Compensation
Arrangements to comply with the CPP Executive Compensation Requirements in
accordance with the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which the Parties acknowledge, and intending to be legally bound,
the Parties agree as follows:

 

1.

Recitals. The recitals set forth above are hereby incorporated into this
Agreement and made a part hereof.

 

2.

Compensation Arrangement Amendments.

(a) Golden Parachute Payment Prohibition. All of the Executive’s Compensation
Arrangements are hereby amended such that no payments will be made to the
Executive to the extent such payments would constitute a “parachute payment”
under Section 280G(e) of the Internal Revenue Code of 1986, as amended (“Code”),
the Treasury Regulations and the IRS Rules.

(b) Determination of Payment Limit. Within 20 days after any “applicable
severance from employment” (as defined in Section 30.9(b) of the Treasury
Regulations and in the IRS Rules) of the Executive, WesBanco and the Bank shall,
at their expense, engage WesBanco’s principal outside accounting firm (the
“Accounting Firm”) to determine whether, if not for the limitations contained in
this Agreement, any of the Executive’s Compensation Arrangements would entitle
Executive to any payments that would constitute a “parachute payment” under
Section 280G(e) of the Code, the Treasury Regulations and the IRS Rules. If the
Accounting Firm so determines, it will render an opinion to that effect which
will be conclusive and binding on the Executive, WesBanco and the Bank.

(c) Payment Reduction. If the Accounting Firm determines that any payments under
any of the Executive’s Compensation Arrangements would constitute a “parachute
payment” under Section 280G(e) of the Code, the Treasury Regulations and the IRS
Rules, then the aggregate amount under all such Compensation Arrangements that
the Executive will be entitled to and that will be paid to Executive shall be
reduced to the maximum amount that does not include a “parachute payment.”

 

3.

Incentive Compensation Clawback.

(a) Repayment Obligation. The Parties agree that the Executive will re-pay to
WesBanco any incentive compensation paid pursuant to the Incentive Plan and any
other bonus or incentive compensation paid to the Executive if and to the extent
such bonus or incentive compensation payments were based on materially
inaccurate financial statements of WesBanco or the Bank or any other materially
inaccurate financial performance metric criteria (such payments, the “Unearned
Payments”). WesBanco shall have the sole obligation to determine whether any
Unearned Payments have been made.



--------------------------------------------------------------------------------

(b) Manner of Repayment. Within 10 days of determining that the Executive has
received any Unearned Payments, WesBanco will provide written notice (the
“Notice”) to the Executive so notifying the Executive. The Notice will include
the amount that the Executive must re-pay to WesBanco and the deadline for
repayment. All Unearned Amounts will be repaid by the Executive within 90 days
after receipt of the Notice.

 

4.

Termination. This Agreement will terminate automatically after the Treasury
ceases to hold a debt or equity position in WesBanco that was acquired under the
CPP. Upon termination of this Agreement, no Party shall have any further
obligation to the other under this Agreement except for obligations accruing
prior to the date of termination (such as Executive’s obligation to re-pay any
Unearned Payments made to the Executive prior to termination of this Agreement).

 

5.

Executive Acknowledgement. Executive understands and acknowledges that the
effect of this Agreement could be to reduce the amount of compensation and other
benefits that the Executive would otherwise be entitled to under the Executive’s
Compensation Arrangements.

 

6.

Release. Executive hereby releases and forever discharges WesBanco, Wesbanco
Bank and their respective affiliates, successors and assigns (each a “Releasee”)
from any and all claims, both at law and in equity, in connection with this
Agreement’s modification of the Executive’s Compensation Arrangements. Executive
hereby further irrevocably covenants to refrain from, directly or indirectly,
asserting any claim or demand, or commencing or instituting any proceeding of
any kind against any Releasee based upon any matter purported to be released in
this Section 6.

 

7.

Entire Agreement; Superseding Effect. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof. In
particular, to the extent of any conflict or inconsistency between the terms of
this Agreement and the terms of any of the Executive’s Compensation
Arrangements, the terms of this Agreement shall supersede the conflicting or
inconsistent terms of the applicable Compensation Arrangement.

 

8.

Amendment. This Agreement may only be amended, whether in whole or in part, by a
writing signed by all of the Parties.

 

9.

Construction. The Parties intend this Agreement to fully comply with the CPP
Executive Compensation Requirements. Accordingly, this Agreement shall be
construed so as to make all of the Executive’s Compensation Arrangements fully
compliant with the CPP Executive Compensation Requirements.

 

10.

Severability. The invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions, and this Agreement shall
be construed in all respects as though the invalid or unenforceable provision
was omitted.

 

11.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of West Virginia without regard to West Virginia
conflict of laws rules.

 

12.

Counterparts; Signatures. This Agreement may be executed in any number of
counterparts, and by different Parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Signatures by facsimile
or e-mail shall be considered to be the same as original signatures and
sufficient to make this Agreement fully effective.

IN WITNESS WHEREOF, intending to be legally bound, the Parties have executed
this Agreement as of the day and year stated above.

 

WesBanco, Inc.

By:

 

 

Name:

 

Title:

  WesBanco Bank, Inc.

By:

 

Name:

 

Title:

 

 

(Executive)